Name: Council Regulation ( EEC ) No 103/92 of 15 January 1992 extending the provisional anti-dumping duty on imports of certain thermal paper originating in Japan
 Type: Regulation
 Subject Matter: wood industry;  communications;  Asia and Oceania;  competition
 Date Published: nan

 17. 1 . 92 Official Journal of the European Communities No L 11 /33 COUNCIL REGULATION (EEC) No 103/92 of 15 January 1992 extending the provisional anti-dumping duty on imports of certain thermal paper originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 2805/91 (2), the Commission imposed a provisional anti-dumping duty on imports of certain thermal paper originating in Japan ; Wheres examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of certain thermal paper originating in Japan imposed by Regulation (EEC) No 2805/91 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is termi ­ nated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1992. For the Council The President JoÃ £o de Deus PINHEIRO (  ) OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 270, 26. 9 . 1991 , p. 15.